Citation Nr: 1616615	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-35 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a bilateral knee disorder.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims.  The Board remanded the claims in February 2015 for additional development.  

The Board previously styled the claim for a bilateral foot disorder as right and left flat foot.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In records obtained as a result of the Board's February 2015 remand, it appears the Veteran has been diagnosed with bilateral plantar fasciitis in addition to bilateral flat foot.  In light of the foregoing, the Veteran's claim has been recharacterized as reflected on the title page.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issues of entitlement to service connection for low back and bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence is against a finding that the Veteran's bilateral foot disorders had their onset during active duty service or are related to such service.  




CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in October 2010 with regard to the claim for service connection being adjudicated in this decision.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in April 2012.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and available private treatment records have been obtained and associated with the file.  The Board notes that VA made unsuccessful attempts to obtain records from a private medical provider, Dr. D., in letters dated January 2012 and March 2012, which complies with the requirements found at 38 C.F.R. § 3.159(c)(1).  There was also substantial compliance with the Board's February 2015 remand instructions as VA provided the Veteran with a copy of his service treatment records, as he requested in December 2012; the Veteran was asked to identify all pertinent medical treatment and to provide an updated VA Form 21-4142 to obtain records from Kaiser Permanente; and appropriate VA examinations were scheduled.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also April 2015 letter.  The Board notes that the Veteran did not respond to the requests made in the April 2015 letter.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

All known and available records relevant to the issue being adjudicated in this decision have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  As VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claim at this time.



Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for bilateral flat feet.  He essentially asserts that strenuous physical activities of active service, to include field duty, infantry training, and other activities associated with his military occupational specialty, caused him to develop this condition.  The Veteran has also raised the possibility that bilateral flat foot pre-existed service and was aggravated by it.  

Service treatment records reveal that the Veteran denied foot trouble at the time of a June 1981 enlistment examination, and there is no indication that either of his feet was flat.  See report of medical history.  In January 1982, he was seen with complaint of left foot pain since boot camp while marching.  Objective evidence revealed normal left foot range of motion and the absence of swelling.  The assessment was possible muscle spasm.  The service treatment records are devoid of reference to complaint of, or treatment for, any problems involving the right foot.  

The available post-service private medical evidence of record does not indicate the Veteran received treatment for complaint of or any problems with either foot.  Post-service VA treatment records indicate that the Veteran has received treatment related to complaints of chronic pain involving his feet.  

The Board remanded the claim in part to schedule the Veteran for an appropriate VA examination.  He underwent several Disability Benefits Questionnaires (DBQs) in July 2015.  

During a foot conditions DBQ, the Veteran was diagnosed with bilateral flat foot (pes planus) and bilateral plantar fasciitis.  He reported the onset of symptoms in 1981 and indicated that the condition began on August 24, 1981, and that a military doctor diagnosed him with bilateral foot pain condition.  The Veteran stated that he was in the infantry, which was very demanding on his feet, and that the condition had gotten worse.  

The July 2015 VA examiner provided an opinion that the claimed bilateral foot condition was less likely than not incurred in or caused by the in-service injury, event or illness.  The rationale was that there was only one record indicating a history of foot pain and diagnosis of strain during service and that post-military records were silent for a foot condition.  

The preponderance of the evidence is against a finding of service connection for right or left foot disorder.  The Board initially acknowledges the Veteran's assertion that bilateral flat foot pre-existed service and was aggravated by it.  This assertion is not corroborated by the June 1981 enlistment examination, as there is no indication that either of his feet was flat and the Veteran denied foot trouble at that time.  Given the foregoing, the Veteran is presumed to have entered active duty service in sound condition as it relates to either foot.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).

The Board acknowledges that the Veteran was seen on one occasion during service with complaint of left foot pain.  No assessment was rendered at that time and the problem was never reported again.  In addition, service treatment records are devoid of reference to complaint of, or treatment for, any problems involving the right foot.  The Board also acknowledges that the Veteran sought post-service VA treatment related to complaints of foot pain years after service.  However, the probative evidence is against a finding that either of the Veteran's current bilateral foot disorders, diagnosed as bilateral flat foot (pes planus) and bilateral plantar fasciitis during the July 2015 DBQ, had their onset during active duty service or are related to such service.  

While the Board acknowledges the Veteran's assertion that his bilateral foot disorder is due to strenuous physical activities of active service, to include field duty, infantry training, and other activities associated with his military occupational specialty, as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion that his current condition is related to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The Veteran is competent to state that he has foot pain that began during service.  However, even after considering these complaints by the Veteran the examiner who conducted the July 2015 DBQ provided an opinion that it is less likely than not the Veteran's current bilateral foot disorders were incurred in or caused by the in-service injury, event or illness.  This opinion was accompanied by adequate rationale and is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  This opinion stands uncontroverted in the record.  For these reasons, service connection for a bilateral foot disorder is not warranted on a direct basis.  38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claim for service connection for bilateral foot disorders, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.
 

ORDER

Service connection for a bilateral foot disorder is denied.


REMAND

The Board remanded the claim for service connection for a knee disorder in February 2015 in order to obtain a VA examination that addressed the nature and etiology of the claimed knee disorder.  The Board specifically instructed the examiner to offer an opinion as to whether the previous diagnosis of patellofemoral syndrome and medial facet chondromalacia, made in a February 2011 private treatment record, were related to service.  The examiners did not offer such an opinion.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  This must be rectified on remand, and is especially important given that the diagnosis was provided during the appellate period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  

The Board further notes that it is unclear if the previous examiner was aware of the documented complaint of low back pain during service in October 1981, as this was not mentioned or discussed in the opinion offered.  Accordingly, an additional or addendum medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the examiner who conducted the July 2015 VA DBQ or another qualified examiner.  If the examiner determines that an examination is necessary before offering an opinion, then an examination should be scheduled.  The examiner is asked to review the file and address the following: 

a) Whether it is at least as likely as not (50 percent or higher degree of probability) that the previously diagnosed patellofemoral syndrome and medial facet chondromalacia or the currently diagnosed knee strain is related to the Veteran's active military service.  

b) Whether it is at least as likely as not (50 percent or higher degree of probability) that any current low back disorder is related to the Veteran's active military service, to include the report of low back pain in October 1981.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

2.  Readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


